Title: Thomas Jefferson to Charles Artzt, 5 July 1812
From: Jefferson, Thomas
To: Artzt, Charles


          Sir Monticello July 5. 12.
           Your favor of June 22. has been duly recieved, by that I learn your application to mechanical inventions, and your progress in them. in the machines for carding, roving & spinning of cotton and wool, little is now wanting except a greater simplification. machines equally effectual for the manipulation of flax & hemp are greatly wanted, & would be worthy of your attention. you wish to find a situation uniting the benefits of a water fall for machines, coal mines, iron works, and a convenient & cheap communication with distant market places. I know no spot in the United states which unites all these advantages so eminently as Richmond, the seat of government of these states this state.  in the last circumstance only it has a superiority over the Patomak. with other places h on the continent having coal-mines, iron works and waterfalls I am not acquainted.
          Accept my wishes for your success and my respects.
          
            Th:
            Jefferson
         